DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Applicant's amendment and request for reconsideration filed on January 06, 2021 have been entered and considered. New claim 39 has been added. Claims 1 – 5, 7 and 9 - 39 are pending in this application. Claims 16 – 31 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Srinivasan in view of Feng as detailed in Office action dated October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  
     
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 5, 7, 9, 15 and 32 - 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. US 2006/0293169 A1 (Srinivasan) in view of Feng et al. US 6,326,326 B1 (Feng). 

Considering claims 1 – 5, 7, 9, 15 and 32 – 38, Srinivasan teaches a porous nanozeolite material having a first dimension less than about 1 micron and a second dimension less than about 100 microns (a nanofiber). The nanozeolite material comprises pores having an average diameter less than about 50 nm (mesoporous) [0009]. Further, Srinivasan teaches that the electrospun mesoporous nanozeolite comprises as the nanozeolite precursor material, for example tetraethyl ortho silicate (TEOS) (meeting the limitation for comprising organic chemical functional groups); as structure directing agent tetrapropylammonium hydroxide (TPAOH); and PVA as the organic phase forming polymer [0037]. Furthermore,  Srinivasan does not specifically recognize the morphological properties in the subject claims. However, said reference teaches that the physical, mechanical, and electrical properties of the sol-gel used for electrospinning the porous nanozeolites affect the characteristics of the nanozeolites. The hydrodynamic properties of the fluid depend on a combination of physical and mechanical properties, (e.g., surface tension and viscosity) and electrical properties (e.g., charge density and polarizability of the fluid) [0045]; and that increasing the applied voltage and the spinning distance desirably favors the formation of fibrous morphology over particulate morphology. Below a certain critical voltage, micro-dripping, electro-spraying mode is favored and the liquid jet is unable to form and sustain the Taylor cone at the tip of the needle, resulting in particle spraying. For sol-gels, the spinning distance is desirably increased to reach the instability region of the jet where it splits into multiple jets to give nanozeolites with fibrous morphology. At lower spinning distances, hybrid morphologies combining fibrous and particulate nanozeolites are produced [0046]. Therefore, it would have being obvious to one of ordinary skill in 
Moreover, Srinivasan does not specifically recognize that the chemical functional groups are located at a surface of the pores and are bonded covalently to the walls of the mesoporous network, and that they consist of ion exchange groups. However, Feng teaches methods and surface functionalized mesoporous material (SFMM)s which are useful for (1) binding of different form(s) of metal including but not limited to, elemental metals and alloys, inorganic, organic, charged, and neutral compounds; and (2) removing the different form(s) from both aqueous and organic mixtures [Col. 10, 7 – 13 and 35]. Further, Feng teaches that said mesoporous materials have greatly increased number of functional molecules for binding mercury and other metals, and provide materials and methods for separations that have high selectivity, high loadings, and that do not require secondary treatment [Col. 5, 56 – 61]. Furthermore, Feng teaches that said (SFMM)s have a much higher mercury-binding capacity than normal ion-exchange materials and other materials because of its greater specific surface area. Thus, meeting the limitation for the functional groups to be ion exchange groups. Therefore, it would have being obvious to one of ordinary skill in the art at the time of the invention to functionalize Srinivasan’s mesoporous material as taught by Feng, when it is desired to provide the mesoporous nanozeolite with high mercury-binding capacity than normal ion-exchange materials and other materials because of its greater specific surface area. 

As to claim 9, Feng teaches that by introducing different functional groups on the same SFMM surface, multiple functionality, such as binding to multiple types of species on the same surfaces, is possible. It may also enhance the functionality already on the surface. Metals or metal compounds that may be bound include, but are not limited to: As, Bi, Cd, Co, Cu, Pb, Hg, Ni, Pt, Ru, Rh, Ag and combinations thereof [Col. 10, 22 – 33]. These metal elements are known catalysts.  
As to new claims 32 – 39, Srinivasan in view of Feng does not specifically recognize that the cation is selected from the claimed alkali metal nor that the anion is selected from the claimed halogens. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select an alkali metal from the .    
Response to Arguments

Applicant's amendment and request for reconsideration filed on January 06, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Srinivasan in view of Feng as detailed in Office action dated October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on January 06, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejections in last Office action on the basis that the material disclosed in Feng is exclusively mineral, which does not comprise any organic phase, therefore Feng does not teach “organic phase comprising an organic polymer”. 

In response, the examiner submits that it is the Srinivasan reference that teaches the nanofiber comprising two phases. As noted in the rejection above, the Feng reference teaches that introducing different functional groups on the same SFMM surface, multiple functionality, such as binding to multiple types of species on the same surfaces, is possible. It may also enhance the functionality already on the surface. For 

Applicant further argues that Feng does not cure the deficiencies of Srinivasan as it also does not disclose a material wherein both the organic phase and the mineral phase have organic chemical functional groups as claimed in instant amended Claim 1. Feng is related to a surface functionalized mesoporous material and this mesoporous material is an exclusively inorganic (mineral) material such as silica, titania or zirconia. See Feng at column 10, lines 59-60. Thus, Feng does not suggest a hybrid organic-inorganic material as claimed in the instant Application. The functionalized mesoporous inorganic material of Feng forms a single phase and is not associated with an organic phase. Thus, Feng suggests nothing regarding the limitations of the pending claims relating to the organic chemical functional groups. 

In response to Applicant's arguments against the references individually, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
	    
Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786